DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 09/02/2020, 10/23/2020, and 04/14/2021 is/are considered by the Examiner.

EXAMINER’S AMENDMENT
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Joseph J. Funston, III (REG. NO. 69,939) on 08/26/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1.	(Currently Amended) A network comprising: 
a controller;
a first switch comprising:
a first management port;

a second forwarding port coupled to the controller and a Dynamic Host Configuration Protocol (DHCP) server when the controller and the DHCP server are disposed on a same physical server; and
a third forwarding port,
wherein the first switch is configured to:
generate a first DHCP request[[,]];
match a first preset flow table with the first DHCP request; and
send the first DHCP request through all available forwarding ports of the first switch based on the first preset flow table; and
a second switch comprising a fourth forwarding port coupled to the third forwarding port,  wherein the second switch is configured to:
receive the first DHCP request from the first switch[[,]];
determine that the first DHCP request does not match a third preset flow table of the second switch;
discard the first DHCP request after determining that the first DHCP request does not match the third preset flow table;
generate a second DHCP request in response to discarding the first DHCP request; and
send the second DHCP request to the first switch using the fourth forwarding port,
wherein the first switch is further configured to:
receive a first DHCP reply from the DHCP server in response to the first DHCP request;

send the first DHCP reply through all the available forwarding ports of the first switch based on the second preset flow table;
receive, using the first management port, the first DHCP reply sent through the first forwarding port;
receive the second DHCP request from the third forwarding port;
determine that the second DHCP request does not match the first preset flow table or the second preset flow table; and
discard the second DHCP request after determining that the second DHCP request does not match the first preset flow table or the second preset flow table,
wherein the first switch is further configured to establish a Transmission Control Protocol (TCP) connection to the controller based on an Internet Protocol (IP) address of the first switch carried in the first DHCP reply.

2.	(Previously Presented) The network of claim 1, wherein a source media access control (MAC) address of the first DHCP request is a MAC address of the first switch, and wherein the first preset flow table instructs to send a first packet comprising a source MAC address set to the MAC address of the first switch through all the available forwarding ports of the first switch.

3.	(Previously Presented) The network of claim 1, wherein a destination media access control (MAC) address of the first DHCP reply is a MAC address of the first switch, and wherein the second preset flow table instructs to send a second packet comprising a destination MAC address 

4.	(Currently Amended) The network of claim 1, 
generate a first flow table instructing to send a packet whose destination is the first switch through the first forwarding port; and
send the first flow table to the first switch, wherein a priority of the first flow table is higher than that of the second preset flow table, or wherein the first switch is further configured to delete the second preset flow table after receiving the first flow table.

5.	(Previously Presented) The network of claim 4, wherein the controller is further configured to:
generate a first Address Resolution Protocol (ARP) probe flow table, wherein the first ARP probe flow table instructs to report, to the controller, an ARP type packet comprising a source IP address set to the IP address of the first switch;
send the first ARP probe flow table to the first switch;
generate a first ARP request, wherein a destination IP address of the first ARP request is the IP address of the first switch;
send the first ARP request to the first switch; and

wherein the first switch is further configured to:
receive the first ARP probe flow table;
receive, using the first management port, the first ARP request sent through the first forwarding port;
generate a first ARP reply based on the first ARP request, wherein a source IP address of the first ARP reply is the IP address of the first switch;
send the first ARP reply to the first forwarding port using the first management port;
match the first ARP probe flow table with the first ARP reply; and
report the first ARP reply and a port number of the first forwarding port based on the first ARP probe flow table, and
wherein the controller is further configured to generate the first flow table based on the first ARP reply and the port number of the first forwarding port.

6.	(Previously Presented) The network of claim 4, wherein the controller is further configured to:
generate a second flow table instructing to send a packet comprising a destination set to controller or the DHCP server through the second forwarding port; and
send the second flow table to the first switch, wherein a priority of the second flow table is higher than that of the first preset flow table, or wherein the first switch is further configured to delete the first preset flow table after receiving the second flow table.


generate a second Address Resolution Protocol (ARP) probe flow table, wherein the second ARP probe flow table instructs to report, to the controller, an ARP type packet comprising a source IP address set to an IP address of the controller;
send the second ARP probe flow table to the first switch;
generate a second ARP request, wherein a destination IP address of the second ARP request is the IP address of the controller;
send the second ARP request to the first switch; and
instruct the first switch to send the second ARP request through all the available forwarding ports of the first switch,
wherein the first switch is further configured to:
receive the second ARP probe flow table; and
send the second ARP request to the controller through the second forwarding port,
wherein the controller is further configured to:
generate a second ARP reply based on the second ARP request, wherein a source IP address of the second ARP reply is the IP address of the controller; and
send the second ARP reply to the first switch,
wherein the first switch is further configured to:
receive the second ARP reply using the second forwarding port;
match the second ARP probe flow table with the second ARP reply; and 
report the second ARP reply and a port number of the second forwarding port based on the second ARP probe flow table, and


8.	(Previously Presented) The network of claim 4, wherein the second switch further comprises:
a second management port; and
a fifth forwarding port coupled to the second management port, 
wherein the controller is further configured to:
generate a third flow table instructing to send a packet comprising a destination set to the second switch through the third forwarding port;
send the third flow table to the first switch;
generate a fourth flow table instructing to send a packet comprising a destination set to the second switch through the fifth forwarding port;
send the fourth flow table to the second switch;
generate a fifth flow table instructing to send a packet comprising a destination set to the controller, the DHCP server, or the first switch through the fourth forwarding port; and
send the fifth flow table to the second switch.

9.	(Previously Presented) The network of claim 8, wherein the controller is further configured to:
generate a first port probe flow table instructing to report a port reply packet to the controller;

generate a first port probe packet; and
send the first port probe packet to the second switch using the first switch,
wherein the second switch is further configured to:
receive the first port probe packet;
generate a first port reply packet based on the preset flow table of the second switch; and 
send the first port reply packet to the first switch,
wherein the first switch is further configured to: 
receive the first port reply packet through the third forwarding port; 
match the first port probe flow table with the first port reply packet; and 
report the first port reply packet and a port number of the third forwarding port based on the first port probe flow table, and
wherein the controller is further configured to generate the third flow table based on the first port reply packet and the port number of the third forwarding port.

10.	(Previously Presented) The network of claim 8, wherein the first switch is further configured to:
receive the second flow table instructing to send a packet whose destination is the controller or the DHCP server through the second forwarding port;
match the second DHCP request with the second flow table;
send the second DHCP request to the DHCP server using the second forwarding port;

match the second DHCP reply with the third flow table; and 
send the second DHCP reply to the second switch using the third forwarding port, and
wherein the second switch is further configured to:
receive the second DHCP reply;
obtain the IP address of the second switch; and
establish a TCP connection to the controller based on the IP address of the second switch.

11.	(Previously Presented) The network of claim 10, wherein the controller is further configured to:
generate a third ARP probe flow table instructing to report, to the controller, an ARP type packet comprising a source IP address set to the IP address of the second switch;
send the third ARP probe flow table to the second switch;
generate a third ARP request, wherein a destination IP address of the third ARP request is the IP address of the second switch;
send the third ARP request to the second switch; and
instruct the second switch to send the third ARP request through all available forwarding ports of the second switch,
wherein the second switch is further configured to:
receive the third ARP probe flow table;

generate a third ARP reply based on the third ARP request, wherein a source IP address of the third ARP reply is the IP address of the second switch;
send the third ARP reply to the fifth forwarding port using the second management port;
match the third ARP probe flow table with the third ARP reply; and
report the third ARP reply and a port number of the fifth forwarding port based on the third ARP probe flow table, and
wherein the controller is further configured to generate the fourth flow table based on the third ARP reply and the port number of the fifth forwarding port.

12.	(Previously Presented) A network management method implemented by a controller, wherein the network management method is applied to a network comprising a first switch and the controller, wherein a control plane of the first switch is coupled to a first forwarding port of the first switch using a first management port of the first switch, wherein a second forwarding port of the first switch is coupled to the controller, and wherein the network management method comprises:
generating a first Address Resolution Protocol (ARP) probe flow table, wherein the first ARP probe flow table instructs to report, to the controller, an ARP type packet comprising a source Internet Protocol (IP) address set to an IP address of the first switch;
sending the first ARP probe flow table to the first switch;

sending the first ARP request to the first switch;
instructing the first switch to send the first ARP request through all available forwarding ports of the first switch;
obtaining a first ARP reply and a port number of the first forwarding port from a forwarding plane of the first switch based on the first ARP probe flow table, wherein the first ARP reply is generated by the control plane of the first switch based on the first ARP request and sent to the forwarding plane of the first switch through the first forwarding port, and wherein a source IP address of the first ARP reply is the IP address of the first switch;
generating a first flow table based on the first ARP reply and the port number of the first forwarding port, wherein the first flow table instructs to send a packet whose destination is the first switch through the first forwarding port; and
sending the first flow table to the first switch.

13.	(Previously Presented) The network management method of claim 12, further comprising:
generating a second ARP probe flow table instructing to report, to the controller, an ARP type packet comprising a source IP address set to an IP address of the controller;
sending the second ARP probe flow table to the first switch;
generating a second ARP request, wherein a destination IP address of the second ARP request is the IP address of the controller;
sending the second ARP request to the first switch;

receiving the second ARP request from the first switch through the second forwarding port;
generating a second ARP reply based on the second ARP request, wherein a source IP address of the second ARP reply is the IP address of the controller;
sending the second ARP reply to the forwarding plane of the first switch through the second forwarding port;
obtaining the second ARP reply and a port number of the second forwarding port from the forwarding plane of the first switch based on the second ARP probe flow table;
generating a second flow table based on the second ARP reply and the port number of the second forwarding port, wherein the second flow table instructs to send a packet comprising a destination set to the controller through the second forwarding port; and
sending the second flow table to the first switch.

14.	(Previously Presented) The network management method of claim 12, wherein the network further comprises a second switch, wherein the second switch communicates with the controller using the first switch, wherein a third forwarding port of the first switch is coupled to a fourth forwarding port of the second switch, and wherein the network management method further comprises:
generating a first port probe flow table instructing to report a port reply packet to the controller;
sending the first port probe flow table to the first switch;
generating a first port probe packet;

obtaining a first port reply packet and a port number of the third forwarding port from the forwarding plane of the first switch based on the first port probe flow table, wherein the first port reply packet is generated by a control plane of the second switch based on the first port probe packet and sent to the forwarding plane of the first switch through the third forwarding port;
generating a third flow table based on the first port reply packet and the port number of the third forwarding port, wherein the third flow table instructs to send a packet comprising a destination set to the second switch through the third forwarding port; and
sending the third flow table to the first switch.

15.	(Previously Presented) The network management method of claim 14, wherein the second switch establishes a TCP connection to the controller, wherein the control plane of the second switch is coupled to a fifth forwarding port of the second switch using a second management port of the second switch, and wherein the network management method further comprises:
generating a third ARP probe flow table instructing to report, to the controller, an ARP type packet comprising a source IP address set to an IP address of the second switch;
sending the third ARP probe flow table to the second switch;
generating a third ARP request, wherein a destination IP address of the third ARP request is the IP address of the second switch;
sending the third ARP request to the second switch instructing the second switch to send the third ARP request through all available forwarding ports of the second switch;
obtaining a third ARP reply and a port number of the fifth forwarding port from a forwarding plane of the second switch based on the third ARP probe flow table, wherein the third 
generating a fourth flow table based on the third ARP reply and the port number of the fifth forwarding port, wherein the fourth flow table instructs to send a packet comprising a destination set to the second switch through the fifth forwarding port; and
sending the fourth flow table to the second switch.

16.	(Previously Presented) The network management method of claim 15, further comprising:
generating a second port probe flow table instructing to report a port probe packet to the controller;
sending the second port probe flow table to the second switch;
generating a second port probe packet;
sending the second port probe packet to the forwarding plane of the second switch through the fourth forwarding port of the second switch;
obtaining the second port probe packet and a port number of the fourth forwarding port from the forwarding plane of the second switch based on the second port probe flow table;
generating a fifth flow table based on the second port probe packet and the port number of the fourth forwarding port, wherein the fifth flow table instructs to send a packet comprising a destination set to the first switch or the controller through the fourth forwarding port; and
sending the fifth flow table to the second switch.

17.	(Previously Presented) A controller comprising: 

a processor coupled to the memory, wherein the instructions cause the processor to be configured to: 
generate a first Address Resolution Protocol (ARP) probe flow table instructing to report, to the controller, an ARP type packet comprising a source Internet Protocol (IP) address set to an IP address of the first switch;
send the first ARP probe flow table to a first switch, wherein a control plane of the first switch is coupled to a first forwarding port of the first switch using a management port of the first switch, and wherein a second forwarding port of the first switch is coupled to the controller;
generate a first ARP request, wherein a destination IP address of the first ARP request is the IP address of the first switch;
send the first ARP request to the first switch;
instruct the first switch to send the first ARP request through all available forwarding ports of the first switch;
obtain, a first ARP reply and a port number of the first forwarding port from a forwarding plane of the first switch based on the first ARP probe flow table, wherein the first ARP reply is generated by the control plane of the first switch based on the first ARP request and sent to the forwarding plane of the first switch through the first forwarding port, and wherein a source IP address of the first ARP reply is the IP address of the first switch;


18.	(Currently Amended) A switch management method applied to a first switch, wherein a control plane of the first switch is coupled to a first forwarding port of the first switch using a management port of the first switch, wherein a third forwarding port of the first switch is coupled to a fourth forwarding port of a second switch, wherein a second forwarding port of the first switch is coupled to a Dynamic Host Configuration Protocol (DHCP) server and a controller when the controller and the DHCP server are disposed on a same physical server, and wherein the switch management method comprises:
generating, by the control plane of the first switch, a first DHCP request;
sending, by the control plane of the first switch, the first DHCP request to a forwarding plane of the first switch through the management port of the first switch;
matching, by the forwarding plane of the first switch, a first preset flow table with the first DHCP request;
sending, by the forwarding plane of the first switch, the first DHCP request through all available forwarding ports of the first switch based on the first preset flow table;
receiving, by the forwarding plane of the first switch, a first DHCP reply that is based on the first DHCP request of the DHCP server;
matching, by the forwarding plane of the first switch, a second preset flow table with the first DHCP reply;

receiving, by the control plane of the first switch using the management port of the first switch, the first DHCP reply sent through the first forwarding port;
receiving, by the forwarding plane of the first switch from the third forwarding port, a second DHCP request from the second switch;
determining, by the forwarding plane of the first switch, that the second DHCP request does not match the first preset flow table or the second preset flow table; 
discarding, by the forwarding plane of the first switch, the second DHCP request; and
establishing a Transmission Control Protocol (TCP) connection to the controller based on an Internet Protocol (IP) address of the first switch carried in the first DHCP reply.

19.	(Previously Presented) The switch management method of claim 18, further comprising:
receiving, by the forwarding plane of the first switch, a first ARP probe flow table from the controller, wherein the first ARP probe flow table instructs to report, to the controller, an ARP type packet comprising a source IP address set to an IP address of the first switch carried in the first DHCP reply;
receiving, by the forwarding plane of the first switch, a first ARP request from the controller, wherein a destination IP address of the first ARP request is the IP address of the first switch;
sending, by the forwarding plane of the first switch, the first ARP request through all the available forwarding ports of the first switch based on an instruction of the controller;

generating, by the control plane of the first switch, a first ARP reply based on the first ARP request, wherein a source IP address of the first ARP reply is the IP address of the first switch;
sending, by the control plane of the first switch, the first ARP reply to the forwarding plane of the first switch through the first forwarding port;
matching, by the forwarding plane of the first switch, the first ARP probe flow table with the first ARP reply;
reporting, by the forwarding plane of the first switch, the first ARP reply and a port number of the first forwarding port to the controller based on the first ARP probe flow table; and
receiving, by the forwarding plane of the first switch, a first flow table from the controller, wherein the first flow table instructs to send a packet comprising a destination set to the first switch through the first forwarding port, and wherein either a priority of the first flow table is higher than that of the second preset flow table or the first switch deletes the second preset flow table after receiving the first flow table.

20.	(Previously Presented) The switch management method of claim 18, further comprising:
receiving, by the forwarding plane of the first switch, a second ARP probe flow table from the controller, wherein the second ARP probe flow table instructs to report, to the controller, an ARP type packet whose source IP address is an IP address of the controller;
receiving, by the forwarding plane of the first switch, a second ARP request from the controller, wherein a destination IP address of the second ARP request is the IP address of the controller;

receiving, by the forwarding plane of the first switch, a second ARP reply through the second forwarding port, wherein the second ARP reply is generated by the controller based on the second ARP request, and wherein a source IP address of the second ARP reply is the IP address of the controller;
reporting, by the forwarding plane of the first switch, the second ARP reply and a port number of the second forwarding port based on the second ARP probe flow table; and
receiving, by the forwarding plane of the first switch, a second flow table from the controller, wherein the second flow table instructs to send a packet comprising a destination set to the controller or the DHCP server through the second forwarding port, and wherein either a priority of the second flow table is higher than that of the first preset flow table or the first switch deletes the first preset flow table after receiving the second flow table.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a first switch generates a first DHCP request, matches a first preset flow table with the first DHCP request; sends the first DHCP request through all available forwarding ports of the first switch based on the first preset flow table; a fourth forwarding port of a second switch coupled to a third forwarding port of the first switch, the second switch receives the first DHCP request from the first switch; the second switch determines the first DHCP request does not match a third preset flow table of the second switch and discards the first DHCP request after determining that the first DHCP request does not match the third preset flow table; the second switch generates a second DHCP request in response to discarding the first DHCP request and sends the second 1 and 18.
Sharma discloses DHCP server and controller are directly connected with switch A.  The controller maintains a topology database which contains IDs (switches IDs, the controller ID and the DHCP server ID) and link information; the ID of switch equals to the MAC address of the switch local port; transmits DHCP Discover messages through port 1 of switch A to the DHCP server.  Upon receipt of the DHCP Discover message from the DHCP client of switch A, the DHCP server returns a DHCP Offer message; the DHCP Offer message contains an unleased IP address and the string containing vendor-specific information.  Switch A receives this message through port 1; destination MAC address of the message is the MAC address of the local port, and forwards the message to the local port; the message reaches to the DHCP client of switch A via the local port.  The DHCP client of switch A transmits a DHCP Request message through the local port; floods the DHCP request message through all its ports; the DHCP request which is transmitted through port 1 of witch A and reaches to the DHCP server; the DHCP server sends a DHCP Ack message, and switch A transmits the Ack to its local port, and the DHCP client receives this message.  Switch A transmits an ARP request message through the local port to the controller MAC address; the controller receives the request through port 2 of switch A; upon receipt off 
Li et al. (US 2015/0334085 A1) discloses  generate a first DHCP discover packet, instructs first sender to send the first DHCP discover packet to a switch so the switch forwards the first DHCP discover packet to a DHCP server; after the DHCP server generates a DHCP offer packet corresponding to the first DHCP discover packet, the DHCP server sends the DHCP offer packet to the switch; DHCP client sends a second DHCP discover packet to the switch; the switch searches a forwarding flow table of the switch for a forwarding rule for forwarding from the switch to the DHCP server; if the forwarding rule is not found, the switch reports the second DHCP discover packet to controller; the controller determines the forwarding rule of the packet, and deliver the forwarding rule of the packet to the switch.  
Sharma and Li do not explicitly disclose a first switch generates a first DHCP request; sends the first DHCP request through all available forwarding ports of the first switch based on the first preset flow table; a fourth forwarding port of a second switch coupled to a third forwarding port of the first switch, the second switch receives the first DHCP request from the first switch; the second switch determines the first DHCP request does not match a third preset flow table of the second switch and discards the first DHCP request after determining that the first DHCP request does not match the third preset flow table; the second switch generates a second DHCP request in response to discarding the first DHCP request and sends the second DHCP request to the first switch using the fourth forwarding port; the first switch receives a first DHCP reply from the DHCP server in response to the first DHCP request, matches a second preset flow table with the first DHCP reply; sends the first DHCP reply through all the available forwarding ports of the first switch based on the second preset flow table; receives the first DHCP reply sent through first forwarding port of the first switch; the first switch receives the second DHCP request 
The prior art of record does not disclose, a network includes a first switch and a controller, a second forwarding port of the first switch is coupled to the controller; the controller generates a first Address Resolution Protocol (ARP) probe flow table, the first ARP probe flow table instructs to report an ARP type packet comprising a source Internet Protocol (IP) address set to an IP address of the first switch; sends the first ARP probe flow table to the first switch; generate a first ARP request, a destination IP address of the first ARP request is the IP address of the first switch; sends the first ARP request to the first switch; instructs the first switch to send the first ARP request through all available forwarding ports of the first switch; obtains a first ARP reply and a port number of a first forwarding port of the first switch from a forwarding plane of the first switch based on the first ARP probe flow table, the first ARP reply is generated by the control plane of the first switch based on the first ARP request and sent to the forwarding plane of the first switch through the first forwarding port, and a source IP address of the first ARP reply is the IP address of the first switch; generates a first flow table based on the first ARP reply and the port number of the first forwarding port, the first flow table instructs to send a packet whose destination is the first switch through the first forwarding port; and sends the first flow table to the first switch, in light of other features described in independent claims 12 and 17.
Cai et al. (US 2016/0330167 A1) discloses a switch receives a first flow entry delivered by control device and used to forward an ARP packet, a match item of the first flow entry is that a packet type is ARP packet, and an action set of the first flow entry is forwarding an ARP packet to the control device; saves the first flow entry; sends an information reporting message including the ARP packet to a control device according to the first flow entry.  Cai does not explicitly disclose a second forwarding port of the first switch is coupled to the controller; the controller generates a first Address Resolution Protocol (ARP) probe flow table, the first ARP probe flow table instructs to report an ARP type packet comprising .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
08/27/2021
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447